Case 17-32670-hdh13 Doc 73 Filed 01/25/19            Entered 01/25/19 10:06:52        Page 1 of 2



Nicholas C. Inman
State Bar No. 00787747
ALLMAND LAW FIRM, P.L.L.C.
860 Airport Freeway, Suite 401
Hurst, TX 76054
214.265.0123 Phone
214.265.1979 Fax

ATTORNEY FOR DEBTOR(S)

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IN RE:                                           §
                                                 §         CASE NO. 17-32670-HDH-13
Ervin Frank Layer                                §
                                                 §                 CHAPTER 13
                                                 §
      Debtor(s)                                  §

         DEBTOR'S RESPONSE TO TRUSTEE'S NOTICE OF INTENT TO DISMISS
                       DEBTOR'S CHAPTER 13 CASE
TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW Ervin Frank Layer, (hereinafter "Debtor") in the above-styled and
numbered cause and in response to the Standing Chapter 13 Trustee's Notice of Intent To
Dismiss Chapter 13 Case would respectfully show the Court, as follows:
       1.      Debtor filed a voluntary petition for relief under Chapter 13 of the Bankruptcy
Code on 7/7/2017.
       2.      Debtor have suffered a financial setback which has caused him/her/them to fall

delinquent on their Chapter 13 Plan payments. Debtor will a modification request to the Chapter

13 Trustee to cure the delinquency.

       3.      The above referenced delinquency will be resolved prior to the scheduled hearing

date for Debtor Response to the Notice of Intent to Certify Chapter 13 Case for Dismissal.

       WHEREFORE, PREMISES CONSIDERED, Respondent prays that the Trustee's Notice

of Intent to Certify Chapter 13 Case for Dismissal be denied and for such other and further relief

in law and equity as the Court deems just and proper.
Case 17-32670-hdh13 Doc 73 Filed 01/25/19         Entered 01/25/19 10:06:52        Page 2 of 2




Dated: January 25, 2019                                  Respectfully Submitted,

                                                         ALLMAND LAW FIRM, P.L.L.C.

                                                         /s/ Nicholas C. Inman
                                                         Nicholas C. Inman
                                                         State Bar No. 00787747
                                                         ALLMAND LAW FIRM, P.L.L.C.
                                                         860 Airport Freeway, Suite 401
                                                         Hurst, TX 76054
                                                         214.265.0123 Phone
                                                         214.265.1979 Fax
                                                         ATTORNEY FOR DEBTOR(S)

                              CERTIFICATE OF SERVICE


The undersigned hereby certifies that on January 25, 2019, a true and correct copy of the
foregoing Response to Trustee's Notice of Intent to Dismiss Chapter 13 Case was served on the
following parties in interest by electronic notification or first class mail:


STANDING CHAPTER 13 TRUSTEE
Thomas Powers
105 Decker Court, Ste 1150
Irving, Texas 75062

U.S. TRUSTEE
William T. Neary
1100 Commerce, Room 976
Dallas, TX 75242

DEBTOR
Ervin Frank Layer
9814 Faircrest Drive
Dallas, TX 75238




                                                  By: /s/ Nicholas C. Inman
                                                  Nicholas C. Inman
